Citation Nr: 0832244	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  96-16 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cervical spine 
disability.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 13, 1954 to 
January 11, 1957.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In February 2001 and November 2003 
the case was remanded to the RO for further development.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

It is not shown that the veteran's chronic cervical spine 
disability became manifest in service or is related to 
service.  


CONCLUSION OF LAW

Cervical spine disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A March 2001 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  A September 2005 letter clarified that VA 
was responsible for obtaining relevant records from any 
federal agency, and that VA would make reasonable efforts to 
obtain records not held by a federal agency, but that it was 
the veteran's responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  Although the veteran was not provided 
notice regarding criteria for rating the disabilities at 
issue and effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)) such notice would only be 
relevant if the benefits sought were being granted. 
 
Although complete VCAA notice was not given prior to the 
rating on appeal (and could not have been as the rating 
decisions preceded the enactment of the VCAA), the appellant 
had ample opportunity to respond to the notice letters and to 
supplement the record after notice was given.  He is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  Additionally, the veteran 
was provided with VA examinations, including a general 
medical examination, which assessed his cervical spine 
disability.  The Board notes that the RO also attempted to 
obtain the veteran' service medical records and personnel 
records from the National Personnel Records Center (NPRC) but 
was informed that the records had been destroyed by fire.  
There is no indication from the record that these service 
records would be available from an alternative source.  
    
The RO informed the veteran of the loss of the records in an 
October 1996 letter and also informed him that there were 
alternative sources of evidence that could be used to 
establish service connection, including records of medical 
treatment since service, statements from fellow servicemen, 
family or friends, photographs and employment or insurance 
examinations.  In a June 1997 response, the veteran indicated 
that he would need a postponement of his local hearing at the 
RO so that he could attempt to gather such alternative 
evidence, thus showing that he understood from the RO's 
notice the need to provide such evidence, given the loss of 
his service records.   The veteran has not identified 
additional, obtainable records of treatment for cervical 
spine disability.  Given the RO's efforts to obtain available 
medical records; to provide the veteran with a medical 
examination and to inform the veteran of alternative sources 
of information, the Board finds that the VA met its 
heightened duty to assist in a case where service records 
have been lost.  The veteran is not prejudiced by the Board's 
proceeding with appellate review. 

II.  Factual Background

A March 1995 VA treatment team progress note shows that the 
veteran was complaining of recurrent neck pain.

On September 1995 VA general medical examination the 
pertinent diagnosis was cervical spondylosis.  The veteran 
reported that he had had neck and back pain for many years.  
September 1995 cervical spine X-rays produced a diagnostic 
impression of degenerative disc disease involving the C5, C5-
6, and C6-7 levels, with posterior osteophytosis encroaching 
the respective neural foramina, right greater than left.  
There had been no significant interval change since February 
1995.

At his August 1996 RO hearing, the veteran indicated that he 
first injured his neck in Korea.  He was out on patrol one 
night by himself, checking to see if there were any 
operations going on.  He swam the river and when he came out 
he stepped right next to two North Koreans.  They captured 
him and one of them took his arm and held it way up behind 
his head and then they tied his hands behind his back.  At 
the time the veteran thought that this had hurt his shoulder 
and elbow but later his neck started hurting and it had given 
him trouble ever since.  After the two North Koreans split 
up, the veteran was able to get his hands undone and get away 
from his guard.  He took out a surgical blade hidden in the 
back of his pants.  He was able to cut the bounds loose and 
when the guard got close enough to him, the veteran tripped 
him, hit him a couple of times to knock him down and then ran 
off the way he came.  When he returned to his unit he just 
saw a medic but he never went to the field hospital.  After 
returning from Korea, he never got any treatment for the neck 
in service, other than some aspirin.  After he left service 
he had been going to chiropractors and orthopedists for his 
neck.  He had seen private professionals until a short time 
before the hearing, when he started to get treatment at the 
VA.  The first time he saw a doctor for his neck after 
service was sometime in the 1960s but he did not remember who 
the doctor was.   



III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

The veteran alleges that his current cervical degenerative 
disc disease and spondylosis first became manifest in service 
when his neck was injured during his brief capture.  Although 
it is certainly possible that the veteran did incur some form 
of neck injury in service, there is no competent medical 
evidence of record showing a relationship between any neck 
injury that may have occurred in service and the veteran's 
current neck disability.  Although the veteran alleges that 
his current cervical spine is related to service, as a 
layperson, his allegations are not competent evidence of a 
medical diagnosis or nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).
 
Although the veteran has testified that his neck has bothered 
him ever since service, the Board does not find him credible 
in this regard.  Notably, the September 1996 letter from Dr. 
W, who was intermittently the veteran's attending physician 
between 1960 and 1992 made no mention of the veteran's neck 
problems.  Even if, as the veteran alleges, he was treated by 
chiropractors and orthopedists for his neck rather than by 
Dr. W, it is reasonable to expect that the veteran's 
attending physician, would have had some knowledge of a 
chronic neck problem.  Also, the veteran did not identify any 
of the private providers who did treat his neck problem from 
sometime in the 1960s until the mid 1990s when he started 
getting VA treatment.  If the veteran was truly getting 
continued treatment (even on an intermittent basis) for a 
chronic neck problem since service, it seems reasonable that 
he could identify at least one provider who treated him.  
Further, at the September 1995 VA general medical examination 
the examiner noted that the veteran had neck pain for "many 
years" but did not specifically note that such pain began in 
service.  Although this could have been an oversight on the 
examiner's part, in combination with the lack of recognition 
of a chronic problem by Dr. W and the veteran's inability 
(prior to his stroke) to identify any providers who actually 
treated him, the Board finds that the veteran's assertions of 
manifestation of a chronic neck disability in service lack 
credibility.     

Accordingly, given that there is no competent evidence of 
record of a relationship between any neck injury that may 
have occurred in service and any current neck disability; 
given that it has not been established that arthritis of the 
cervical spine (i.e. spondylosis) became manifest in the 
first postservice year (so as to warrant presumptive service 
connection); and given that the veteran's allegations 
regarding the manifestation of a chronic neck disability in 
service lack credibility, the preponderance of the evidence 
is against this claim and it must be denied.     
 

ORDER

Entitlement to service connection for cervical spine 
disability is denied.  


REMAND

The veteran has alleged one stressor event in service for 
which corroborating evidence may be able to be obtained from 
the Joint Services Records Research Center (JSRRC): a quarter 
ton explosion, which resulted in the death of a fellow 
serviceman from his regiment.  The November 2003 remand 
instructed the RO to attempt to obtain corroboration of this 
stressor from JSRRC.  The RO did make such an attempt by 
sending a September 2006 request to JSRRC.  The request, 
however, indicated that the incident happened around February 
2005.  This date is not consistent with the veteran's report.  
At his August 1996 RO hearing the veteran testified that 
after entering service in January 1954 he had 8 weeks of 
basic training followed by eight weeks of infantry training 
and then he was sent to Korea.  Then, after he was in the 
country for about three weeks, the quarter ton explosion 
occurred.  Thus, the alleged explosion should have occurred 
sometime between May 15, 1954, and August 15, 1954.   
Consequently, as JSSRC was not given the appropriate time 
frame within which to search for corroborating evidence, 
remand of the claim is necessary in order that such a search 
can be performed.  

The Board also notes that in April 1997 the veteran's 
representative requested that the RO attempt to request the 
veteran's "ICC records" during the period of June to July 
1954 and March to April 1995.  In response, the RO sent a 
letter to the veteran indicating that it did not know to what 
the abbreviation "ICC" referred.  The veteran then sent a 
response indicating that he was also unfamiliar with the 
abbreviation.  There is no indication from the record that 
the RO attempted to obtain clarification of the term from the 
veteran's representative.  As the case is being remanded 
anyway, the RO (if currently unfamiliar with the meaning of 
"ICC") should contact the veteran's representative and 
request a clarification.  If the term is clarified, and ICC 
records can be requested (or a search through the records can 
be requested), the RO should initiate such a request.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran's 
representative and attempt to clarify the 
meaning of "ICC records."  It should 
then determine whether such records can be 
obtained or whether a request can be made 
for a search of the records.  Assuming a 
three month time window for any requested 
search, the timeframes used in the request 
should be from May 15, 1954 to August 1954 
and from March 1955 to May 1955.  If there 
is only a two month time window for any 
search, the timeframes used in the request 
should be from June 1954 through July 1954 
and from April 1955 to May 1955.  

2.  The RO should make a request to JSRRC 
to search for corroborating records of the 
veteran's reported stressor event, the 
quarter ton explosion resulting in the 
death of a fellow serviceman approximately 
three weeks after he arrived in Korea.  
The time frame for the request should be 
from May 15, 1954 to August 15, 1954 and 
should ask JSRRC to search all available 
sources pertaining to his regiment 
including casualty reports and morning 
reports. 

3.  If the above development results in 
the obtaining of additional pertinent 
evidence, the RO should determine whether 
any further development is necessary prior 
to readjudication of the veteran's claim.  
If so, the RO should conduct such 
development.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


